West D. Archer, the defendant in error, was discharged as an employee of the City of Miami. He brought mandamus to enforce his reinstatement relying on his status under the Civil Service Code of Rules and Regulations. A motion to quash the alternative writ was denied and the City announcing that it would rely on the motion to quash, peremptory writ was issued to which judgment, the instant writ of error was prosecuted.
It is contended that the alternative writ is defective in that it fails to allege any legal duty on the part of the City or that there are funds in the city treasury available to pay relator.
The alternative writ has been examined as have briefs of counsel, and the judgment below found to be free from error. It is affirmed on authority of State ex rel Whitehead v. Ulsch, etal., 137 Fla. 321, 188 So. 216.
  Affirmed. *Page 649
WHITFIELD, BROWN, BUFORD, CHAPMAN, and THOMAS, J. J., concur.